UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7352



DAVID S. JOHNSON,

                                              Petitioner - Appellant,

          versus


JON GALLEY; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-00973-WMN)


Submitted:   November 21, 2007             Decided:   December 6, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


David S. Johnson, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David S. Johnson seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.            The notice

of   appeal    was   received   in   the    district   court   shortly   after

expiration of the appeal period, and it bore a notation that

Johnson had previously filed a notice of appeal on July 17, 2007,

within the appeal period.        Because Johnson is incarcerated, the

notice is considered filed as of the date it was properly delivered

to prison officials for mailing to the court.              Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).           The record does not

conclusively reveal when Johnson gave his notice of appeal to

prison officials for mailing.              Accordingly, we grant leave to

proceed in forma pauperis and remand the case for the limited

purpose of allowing the district court to obtain this information

from the parties and to determine whether the filing was timely

under Fed. R. App. P. 4(c)(1) and          Houston v. Lack.    The record, as

supplemented, will then be returned to this court for further

consideration.



                                                                    REMANDED




                                     - 2 -